DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11 September 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
References for which a copy was not provided have not been considered by the examiner at this time.

Claim Interpretation
Claim(s) 1-11, 13 and 14 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


[claim 14]
Claim(s) 14 is/are directed to a computer readable storage medium.  However, the claim is not limited to nontransitory embodiments, and the specification does not provide a definition limiting the meaning of this term to only nontransitory embodiments (see p. 20 of the clean version of the specification filed 11 September 2020).  The claim(s) therefore can be reasonably interpreted as encompassing transitory signal embodiments, which are nonstatutory (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  If the specification includes written description support, this rejection can be overcome by including the term “nontransitory” in the claim (see USPTO Official Gazette notice 1351 OG 212.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.[claim 11]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2020/0321029 A1) in view of Official Notice.[claim 1]
Regarding claim 1, Cui discloses a method for capturing video, comprising: receiving a video capture trigger operation from a user via a video playing interface for an original video (Figures 2, S202 and Figure 4; Paragraph 0033-0034); superimposing a video capture window on the video playing interface, in response to the video capture trigger operation (Figure 2, S204 and Figure 4, First video region and Second video region; Paragraphs 0036-0038, 0064); and capturing a user video and displaying the user video via the video capture window (Figure 2, S206 and Figure 4; Paragraphs 0039-
Official Notice is taken that it is well known in the art to provide video recording start/stop controls when recording video to allow a user to freely control when the video recording starts and stops.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide video capture start/stop controls to allow a user to provide video capture start operation so that the user may decide when the video capturing operation begins thereby ensuring that the user is ready and preventing the video capturing operation from occurring prior to the user being ready.  [claim 2]
Regarding claim 2, Cui discloses a method further comprising: receiving a. window movement operation with respect to the video capture window, from the user and adjusting the video capture window to a corresponding region in the video playing interface, in response to the window movement operation (Figure 5, S5052; Paragraphs 0067-0073).[claim 5]
Regarding claim 5, Cui in view of Official Notice discloses the method according to claim 1 wherein, the capturing a user video and displaying the user video comprises: capturing the user video while playing the original video, in response to the video capture operation, and displaying the user video via the video capture window (Figure 2, S206; Paragraphs 0040-0041; see also rejection of claim 1 above).[claim 6]
Regarding claim 6, Cui discloses a method further comprising: receiving a window size adjustment operation with respect to the video capture window from the user; and adjusting the video capture window to a corresponding display size, in response to the window size adjustment operation [claim 7]
Regarding claim 7, Cui discloses a method further comprising: receiving a special effect addition operation with respect to a special effect to be added, from the user, via the video playing interface and adding the special effect to be added to the user video, in response to the special effect addition operation (Figure 5, S5051, S5055; Paragraphs 0075-0080, 0098-0101).[claim 8]
Regarding claim 8, Cui discloses a method wherein, before capturing a user video, the method further comprises: receiving a recording selection operation with respect to a recording mode for the user video, from the user, via the video playing interface, wherein, the recording mode comprises at least one of a fast recording mode, a slow recording mode, and a standard recording mode and determining the recording mode for the user video based on the recording selection operation (Figure 7; Paragraphs 0102-0111).[claim 9]
Regarding claim 9, Cui discloses a method further comprising: combining the user video and the original video to obtain a combined video (Figure 2, S208 and Figure 4; Paragraphs 0043-0045; displaying both videos on the user interface together in a combined fashion).[claim 10]
Regarding claim 10, Cui discloses a method further comprising: receiving a volume adjustment operation via the video playing interface, from the user and adjusting volumes of an audio information of the user video and/or an audio information of the original video accordingly, in response to the volume adjustment operation (Paragraph 0128).[claim 11]

Official Notice is further taken that it is well known in the art to provide an operation prompt option to a user to provide the user with a prompt information of a capture operation for capturing video upon receiving an operation from the user such as providing a setting menu which provides the user with current setting information such as video resolution, compression type, compression ratio, frame rate, etc.  By providing such a prompt, the user may view current video capture settings and adjust the settings as desired.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide an operation prompt as claimed so that the user may view and adjust settings relating to capture and processing of the combined video.[claim 13]
Regarding claim 13, see the rejection of claim 1 above and note that Cui further discloses implementing the method in an electronic device comprising a memory storing a computer operation instruction and a processor configured to execute a method by invoking the stored instruction as claimed (Paragraph 0174-0176).[claim 14]
Regarding claim 14, see the rejection of claim 13 above and note that the memory of Cui may be a computer-readable storage medium which stores at least one program, code set or instruction set which is loaded and executed by a computer to implement the method (Paragraphs 0174-0176).
s 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2020/0321029 A1) in view of Official Notice in view of Flash as3 (cited on IDS).[claim 3]
Regarding claim 3, Cui discloses adjusting a video capture window using a window movement operation (see rejection of claim 2 above), but does not disclose that the adjusting comprises: displaying a pre-configured window adjustment boundary line in the video playing interface, in response to the window movement operation, wherein, the window adjustment boundary line is configured to limit a display region of the video capture window; determining a current display region of the video capture window based on the window movement operation and the window adjustment boundary line; and adjusting the video capture window to a corresponding position in the video playing interface based on the current display region.
Flash as3 discloses a window movement operation comprises: displaying a pre-configured window adjustment boundary line in the interface (red border), in response to the window movement operation, wherein, the window adjustment boundary line is configured to limit a display region of the video capture window (limiting window to certain range; function enterframeHandler); determining a current display region of the video capture window based on the window movement operation and the window adjustment boundary line (function enterframeHandler and associated if statements); and adjusting the video capture window to a corresponding position in the video playing interface based on the current display region (setting rect.x and rect.y in enterframeHandler function to be limited to within in the border).  The movement operation of Flash as3 allows for the window to be limited to within a specified range.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize a window movement limiting operation such as that taught by Flash as3 so that the video window [claim 4]
Regarding claim 4, Flash as3 further discloses an operation wherein, the determining a current display region comprises: determining a first display region of the video capture window based on the window movement operation (determining rect.x and rect.y according to mouseX and mouseY); determining the first display region as the current display region, if a distance between the first display region and any one of window adjustment boundary lines is not less than a set distance (case when no if statements are triggered due to the window not intersecting with or being positioned outside of the limiting rectangle resulting in the window position not being moved); and determining a second display region as the current display region, if the distance between the first display region and any one of the window adjustment boundary lines is less than the set distance (case when the if statements are triggered due to the window not intersecting with or being positioned outside of the limiting rectangle resulting in the window position being moved); wherein, the second display region is a region generated by translating the first display region to any one of the window adjustment boundary lines, and at least one position point of the second display region overlaps with any one of the window adjustment boundary lines (in the second case when the if statements are triggered, the position of the window is set to correspond to the border of the limiting rectangle, i.e. rectangle.x or rectangle.y).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9-11, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 12 and 13 of copending Application No. 16/978,380 (reference application) in view of Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons discussed below.
[claim 1]
1 (present application). A method for capturing video, comprising: 

receiving a video capture trigger operation from a user via a video playing interface for an original video; 

superimposing a video capture window on the video playing interface, in response to the video capture trigger operation; 

receiving a video capture operation from the user via the video playing interface; 

and capturing a user video, in response to the video capture operation, and displaying the user video via the video capture window.  

1. (reference application) A video generating method, comprising: 


receiving a user's video capturing operation through a video playing interface of an original video;

 in response to the video capturing operation, superimposing a video capturing window on the video playing interface, 




capturing the user's video, and displaying the user's video through the video capturing window; 


and combining the user's video with the original video to obtain a combined video.


	However ‘380 does not claim receiving a video capture operation from the user via the video playing interface.  Official Notice is taken that it is well known in the art to provide video recording start/stop controls when recording video to allow a user to freely control when the video recording starts and stops.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide video capture start/stop controls to allow a user to provide video capture start operation so that the user may decide when the video capturing operation begins thereby ensuring that the user is ready and preventing the video capturing operation from occurring prior to the user being ready.  [claim 5]
Regarding claim 5, see claims 1 and 2 of ‘380.[claim 9]
	Regarding claim 9, see claim 1 of ’380 (“and combining…”).[claim 10]
	Regarding claim 10, see claim 6 of ‘380.[claim 11]
Regarding claim 11, ‘380 in view of Official Notice does not disclose that the method further comprises: providing an operation prompt option to the user, wherein, the operation prompt option is used to provide the user with a prompt information of a capture operation for the combined video upon receiving an operation from the user.
Official Notice is further taken that it is well known in the art to provide an operation prompt option to a user to provide the user with a prompt information of a capture operation for capturing video upon receiving an operation from the user such as providing a setting menu which provides the user with current setting information such as video resolution, compression type, compression ratio, [claims 13 and 14]
Claims 13 and 14 are provisionally rejected for similar reasons as discussed above over claims 12 and 13 of ‘380 in view of Official Notice. 

Claims 2 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/978,380 (reference application) in view of Official Notice in view of Cui et al. (US 2020/0321029 A1). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons discussed below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.[claim 2]
Regarding claim 2, ‘380 in view of Official Notice does not claim a method further comprising: receiving a window movement operation with respect to the video capture window, from the user; and adjusting the video capture window to a corresponding region in the video playing interface, in response to the window movement operation.
However, Cui discloses a similar method which further comprises Cui discloses a method further comprising: receiving a. window movement operation with respect to the video capture window, from the user and adjusting the video capture window to a corresponding region in the video playing interface, in response to the window movement operation (Figure 5, S5052; Paragraphs 0067-0073).  [claim 6]
Regarding claim 6, ‘380 in view of Official Notice does not claim a method further comprising: receiving a window size adjustment operation with respect to the video capture window from the user; and adjusting the video capture window to a corresponding display size, in response to the window size adjustment operation.
However, Cui discloses a similar method further comprises: receiving a window size adjustment operation with respect to the video capture window from the user; and adjusting the video capture window to a corresponding display size, in response to the window size adjustment operation (Figure 5, S5052; Paragraphs 0067-0073).  The method Cui allows a user to resize the video capture window as desired.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to receive a window size adjustment operation and adjust the video capture window in response as taught by Cui so that the user may resize the video capture window as desired thereby increasing the flexibility of the system.[claim 7]
Regarding claim 7, ‘380 in view of Official Notice does not claim a method further comprising: receiving a special effect addition operation with respect to a special effect to be added, from the user, via the video playing interface; and adding the special effect to be added to the user video, in response to the special effect addition operation.
[claim 8]
Regarding claim 8, ‘380 in view of Official Notice does not claim a method wherein, before capturing a user video, the method further comprising: receiving a recording selection operation with respect to a recording mode for the user video, from the user, via the video playing interface, wherein, the recording mode comprises at least one of a fast recording mode, a slow recording mode, and a standard recording mode; and determining the recording mode for the user video based on the recording selection operation.
Cui discloses a similar method wherein, before capturing a user video, the method further comprises: receiving a recording selection operation with respect to a recording mode for the user video, from the user, via the video playing interface, wherein, the recording mode comprises at least one of a fast recording mode, a slow recording mode, and a standard recording mode and determining the recording mode for the user video based on the recording selection operation (Figure 7; Paragraphs 0102-0111).  The method Cui allows a user to change a recording speed of the video.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include control of recording modes 

Claims 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/978,380 (reference application) in view of Official Notice in view of Cui et al. (US 2020/0321029 A1). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons discussed below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.[claims 3 and 4]
Regarding claims 3 and 4, see the rejection of claims 3 and 4 above and note that the same teachings of Flash as3 would apply to the combination of ‘380 in view of Official Notice in view of Cui.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references show additional prior art systems/methods for video capturing:
	Roh et al.			US 2015/0015690 A1
	Park et al.			US 2013/0235224 A1
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698